Archibald 0. Wemple, J.
The defendant states that his plea of guilty was entered without adequate counseling by his court-appointed attorney, in ignorance of the potential consequences of such a plea, in a situation where the District Attorney allegedly “ distorted ” the true facts of the case, and in a “ courtroom atmosphere of hostility ” and at a time when the defendant was “ placed in fear.”
The record is barren of any facts to substantiate any of the charges presented in the petition. In fact, the record shows that the defendant was represented by mature and able counsel and given every consideration to which he was entitled.
The matter of ultimate punishment is always the responsibility of the judge. There is absolutely no evidence in the record to support the defendant’s charge that there was any “ promise made to the defendant.” It is reasonable to assume that probation was considered by the presiding Judge in fixing sentence. But again, the decision as to imprisonment, or release, or probation, was left to the independent judgment of the committing Judge.
This defendant has made many applications for writs of error and other forms of relief. Each has been carefully reviewed and passed upon. The grounds stated in this application are the same as found in other previous applications. Nothing new or different from allegations contained in previous petitions is presented herein. Res judicata will apply in this application. The defendant should know by this time that he cannot vary the record of this case by unfounded and unwarranted charges of fraud and misrepresentation against those officials charged with the administration of justice at the time of his indictment, imprisonment and sentence.
What has been decided previously stands as the decision of this court unless the defendant can present some new evidence or grounds warranting the granting of the writ.
Application for hearing denied. Submit order.